DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron J. Sanders on 2/23/2022.
The application has been amended as follows: 
(1) Regarding claim 1:
Replace claim 1 by the following:
---A method of wireless communication performed by a user equipment (UE), comprising:
receiving, from a transmission point, a first positioning reference signal (PRS) muting pattern for a first subgroup of PRS resources of a first PRS resource set, wherein the first PRS muting pattern comprises a plurality of N bits representing a plurality of N repetitions of the first subgroup of PRS resources, wherein each bit of the plurality of N bits represents a corresponding repetition of the plurality of N repetitions of , and wherein the first subgroup of PRS resources comprises a plurality of PRS resources of the first PRS resource set; and
measuring, during at least one of the plurality of active repetitions of the first subgroup of PRS resources, PRS received from the transmission point.---
(2) Regarding claim 21:
Cancel claim 21.
(3) Regarding claim 26:
Replace claim 26 by the following:
---A method of wireless communication performed by a transmission point, comprising:
transmitting, to a user equipment (UE), a first positioning reference signal (PRS) muting pattern for a first subgroup of PRS resources of a first PRS resource set, wherein the first PRS muting pattern comprises a plurality of N bits representing a plurality of N repetitions of the first subgroup of PRS resources, wherein each bit of the plurality of N bits represents a corresponding repetition of the plurality of N repetitions of each PRS resource of the first subgroup of PRS resources, wherein the plurality of N repetitions comprises a plurality of active repetitions of the first subgroup of PRS resources, and wherein the first subgroup of PRS resources comprises a plurality of PRS resources of the first PRS resource set; and
transmitting PRS to the UE during at least one of the plurality of active repetitions of the first subgroup of PRS resources.---

Cancel claim 40.
(5) Regarding claim 46:
Replace claim 46 by the following:
---A user equipment (UE), comprising:
a memory;
at least one transceiver; and
at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to:
receive, from a transmission point via the at least one transceiver, a first positioning reference signal (PRS) muting pattern for a first subgroup of PRS resources of a first PRS resource set, wherein the first PRS muting pattern comprises a plurality of N bits representing a plurality of N repetitions of the first subgroup of PRS resources, wherein each bit of the plurality of N bits represents a corresponding repetition of the plurality of N repetitions of each PRS resource of the first subgroup of PRS resources, wherein the plurality of N repetitions comprises a plurality of active repetitions of the first subgroup of PRS resources, and wherein the first subgroup of PRS resources comprises a plurality of PRS resources of the first PRS resource set; and
at least one processor of the UE configured to:
measure, during at least one of the plurality of active repetitions of the first subgroup of PRS resources, PRS received from the transmission point.---
(6) Regarding claim 66:

(7) Regarding claim 71:
Replace claim 71 by the following:
---A transmission point, comprising:
a memory; 
at least one transceiver; and
at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to:
cause the at least one transceiver to transmit, to a user equipment (UE), a first positioning reference signal (PRS) muting pattern for a first subgroup of PRS resources of a first PRS resource set, wherein the first PRS muting pattern comprises a plurality of N bits representing a plurality of N repetitions of the first subgroup of PRS resources, wherein each bit of the plurality of N bits represents a corresponding repetition of the plurality of N repetitions of each PRS resource of the first subgroup of PRS resources, wherein the plurality of N repetitions comprises a plurality of active repetitions of the first subgroup of PRS resources, and wherein the first subgroup of PRS resources comprises a plurality of PRS resources of the first PRS resource set; and
	cause the at least one transceiver to transmit PRS to the UE during at least one of the plurality of active repetitions of the first subgroup of PRS resources.---
(8) Regarding claim 85:
Cancel claim 85.
(9) Regarding claim 91:

---A user equipment (UE), comprising:
means for receiving, from a transmission point, a first positioning reference signal (PRS) muting pattern for a first subgroup of PRS resources of a first PRS resource set, wherein the first PRS muting pattern comprises a plurality of N bits representing a plurality of N repetitions of the first subgroup of PRS resources, wherein each bit of the plurality of N bits represents a corresponding repetition of the plurality of N repetitions of each PRS resource of the first subgroup of PRS resources, wherein the plurality of N repetitions comprises a plurality of active repetitions of the first subgroup of PRS resources, and wherein the first subgroup of PRS resources comprises a plurality of PRS resources of the first PRS resource set; and
means for measuring, during at least one of the plurality of active repetitions of the first subgroup of PRS resources, PRS received from the transmission point.---
(10) Regarding claim 92:
Replace claim 92 by the following:
---A transmission point, comprising:
means for transmitting, to a user equipment (UE), a first positioning reference signal (PRS) muting pattern for a first subgroup of PRS resources of a first PRS resource set, wherein the first PRS muting pattern comprises a plurality of N bits representing a plurality of N repetitions of the first subgroup of PRS resources, wherein each bit of the plurality of N bits represents a corresponding repetition of the plurality of N repetitions of each PRS resource of the first subgroup of PRS resources, wherein the plurality of N repetitions comprises a plurality of active repetitions of the first subgroup of , and wherein the first subgroup of PRS resources comprises a plurality of PRS resources of the first PRS resource set; and
means for transmitting PRS to the UE during at least one of the plurality of active repetitions of the first subgroup of PRS resources.
(11) Regarding claim 93:
Replace claim 93 by the following:
---A non-transitory computer-readable medium storing computer-executable instructions, the computer-executable instructions comprising:
at least one instruction instructing a user equipment (UE) to receive, from a transmission point, a first positioning reference signal (PRS) muting pattern for a first subgroup of PRS resources of a first PRS resource set, wherein the first PRS muting pattern comprises a plurality of N bits representing a plurality of N repetitions of the first subgroup of PRS resources, wherein each bit of the plurality of N bits represents a corresponding repetition of the plurality of N repetitions of each PRS resource of the first subgroup of PRS resources, wherein the plurality of N repetitions comprises a plurality of active repetitions of the first subgroup of PRS resources, and wherein the first subgroup of PRS resources comprises a plurality of PRS resources of the first PRS resource set; and
at least one instruction instructing the UE to measure, during at least one of the plurality of active repetitions of the first subgroup of PRS resources, PRS received from the transmission point.---
(12) Regarding claim 94:
Replacement claim 94 by the following:

at least one instruction instructing a transmission point to send, to a user equipment (UE), a first positioning reference signal (PRS) muting pattern for a first subgroup of PRS resources of a first PRS resource set, wherein the first PRS muting pattern comprises a plurality of N bits representing a plurality of N repetitions of the first subgroup of PRS resources, wherein each bit of the plurality of N bits represents a corresponding repetition of the plurality of N repetitions of each PRS resource of the first subgroup of PRS resources, wherein the plurality of N repetitions comprises a plurality of active repetitions of the first subgroup of PRS resources, and wherein the first subgroup of PRS resources comprises a plurality of PRS resources of the first PRS resource set; and
at least one instruction instructing the transmission point to transmit PRS to the UE during at least one of the plurality of active repetitions of the first subgroup of PRS resources.---

Response to Arguments
Applicant’s arguments, see page 18-21, filed page 1/14/2022, with respect to 35 U.S.C. 102(a)(2) rejection of claims 1-2, 5, 13-14, 20-21, 23-26, 30, 32, 39-40, 42, 45-47, 50, 58-59, 65-66, 68-71, 75, 77, 84-85, 87, 90-94; and 35 U.S.C. 103(a) rejection of claims 1-5, 20-30, 40-50, 65-75, and 84-90 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(2) rejection of claims 1-2, 5, 13-14, 20-21, 23-26, 30,  of claims 1-5, 20-30, 40-50, 65-75, and 84-90 has been withdrawn. 

Allowable Subject Matter
Claims 1-20, 22-39, 41-65, 67-84, and 86-94 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention describes a method of wireless communication performed by a user equipment (UE), comprising receiving, from a transmission point, a first positioning reference signal (PRS) muting pattern for a first subgroup of PRS resources of a first PRS resource set, wherein the first PRS muting pattern comprises a plurality of N bits representing a plurality of N repetitions of the first subgroup of PRS resources, wherein each bit of the plurality of N bits represents a corresponding repetition of the plurality of N repetitions of each PRS resource of the first subgroup of PRS resources, wherein the plurality of N repetitions comprises a plurality of active repetitions of the first subgroup of PRS resources, and wherein the first subgroup of PRS resources comprises a plurality of PRS resources of the first PRS resource set; and measuring, during at least one of the plurality of active repetitions of the first subgroup of PRS resources, PRS received from the transmission point.  The closest prior art, Guo (US 2022/0038239 A1) discloses a similar method, but fails to disclose each bit of the plurality of N bits represents a corresponding repetition of the plurality of N repetitions of each PRS resource of the first subgroup of PRS resources, wherein the plurality of N repetitions comprises a plurality of active repetitions of the first subgroup of PRS resources, and wherein the first subgroup of PRS resources comprises a plurality of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guo (US 2022/0038239 A1) discloses a method and apparatus for configuring PRS resources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        2/25/2022